Monitoring and reduction of greenhouse gas emissions from fuels (road transport and inland waterway vessels) (debate)
The next item is the report by Mrs Corbey, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council amending Directive 98/70/EC as regards the specification of petrol, diesel and gas-oil and introducing a mechanism to monitor and reduce greenhouse gas emissions from the use of road transport fuels and amending Council Directive 1999/32/EC, as regards the specification of fuel used by inland waterway vessels and repealing Directive 93/12/EEC - C6-0061/2007 -.
Mr President, Commissioner, ladies and gentlemen, tomorrow marks the end of a long process. I extend warm thanks to the shadow rapporteurs, all members of staff, the Commission and the French Presidency for their efforts, their work and their willingness to cooperate.
Tomorrow we will be able to approve a deal at first reading and in doing so give the green light to a special directive. For the first time, CO2 requirements will be linked to a product and to a production process. Parliament has committed to further improving the directive.
The directive will positively encourage the use of green and non-reprehensible biofuels and the use of electricity in road transport - something which can lead to enormous efficiency savings - and it will discourage the practice of burning off methane gases. These are wonderful results, proving that Europe is taking the sustainable route.
Let us go back to the beginning, though. The fuel quality directive has two objectives: air quality and a reduction in CO2 emissions. In terms of air quality, there are three improvements on the original proposal. First of all, cleaner fuels will be introduced sooner in shipping. As for the second point, the exemption for ethanol, the Commission suggested increasing the maximum vapour pressure when ethanol is admixed. This has been the subject of much debate. The southern countries in particular would like to see exemptions for the admixture of ethanol, but it is precisely these southern countries that suffer from the problem of harmful ozone. The compromise that was struck is that an exception will only be allowed if the air quality requirements are met.
A third point concerns methylcyclopentadienyl manganese tricarbonyl (MMT), a fuel additive that is harmful to health and to cars alike. It should therefore be banned, one would be inclined to think. Unfortunately, that is not a simple thing to do on account of World Trade Organization rules. That is why a limit value has now been laid down, which clearly benefits health and helps reduce neurotoxic substances.
I should now like to move on to the second key objective, namely the reduction of greenhouse gas emissions. As I said a moment ago, this is where this legislation has been greatly improved. For the first time, the specific CO2 requirement will be linked to the production process. In the next few years, the oil industry will be required to report on the level of greenhouse gas emissions caused by oil extraction, transport, distribution, refining and the use of diesel or petrol. A standard value is then established on the basis of this well-to-wheel analysis. Moreover, the entire chain will have to emit 10% less by 2020.
Needless to say, we have discussed this 10% objective in great detail. Six per cent of it is binding, and part of it can be achieved by improving efficiency in the entire chain, with less burning off, more efficient refineries and repairing leaks. Another part can be achieved by using biofuels, provided the most efficient kind is used. The cultivation of biofuels which, on balance, are only slightly better is of no value to us. We would be taking an enormous step backwards if we felled tropical forests in order to cultivate biofuels.
We need to have strict sustainability requirements in place, therefore. These requirements have now been included in the directive. They cover CO2 efficiency, biodiversity, but also social criteria. The remaining 4% of the 10% reduction is not binding in the first instance. This 4% is, in turn, made up of two components. Part 1 concerns the Clean Development Mechanism (CDM) projects in the chain. Burning off less gas is one of the most efficient ways of reducing greenhouse gases, but is not always traceable to the petrol or diesel that is placed on the European market. That is why CDM projects are allowed, subject to verification.
The other 2% relates to new technologies, for example carbon capture and storage (CCS) and also electricity in road transport. Electricity is promising, but the technology must prove its worth before it can be applied commercially on a large scale. This should be clear by 2014, which is when the indicative objectives can become binding.
All in all, I take the view that this directive will make a considerable contribution towards reducing CO2 generated by road transport. It is good to know that this is in line with the choices that are now being made in the United States. California's Low-Carbon Fuel Standard is being copied throughout the United States.
I should once again like to thank the shadow rapporteurs for their contribution and for the excellent group effort, and I look forward to the debate.
Mr President, ladies and gentlemen, I should like to congratulate the rapporteur, Mrs Corbey, on her work, which is very complex from a technical point of view, but at the same time absolutely essential for the future of emissions.
A compromise has been reached on the 6+4, to put it simply. Six immediately binding and four in the context of a periodic review clause. There are also advances, in particular on the sustainability of biofuels in the renewable energy directive itself, which we felt were essential and minimal. However, I think that we have reached a very good compromise, for which I would also like to thank the Commission.
Mr President, the Commission welcomes the agreement on the fuel quality directive, which retains the main elements of the Commission's proposal, but which is an important step forward in the environmental protection sector. I should therefore like to thank the rapporteur, Dorette Corbey, for her part in achieving the final agreement. The basic element of the compromise agreement is the obligation which energy suppliers will have to limit emissions of greenhouse gases during the entire lifecycle of fuels. This is an important contribution to our climate policy. It will promote technological progress and, at the same time, it is the first of the supplementary measures being approved which is provided for in the framework of the revised strategy on emissions of carbon dioxide from cars.
By incorporating sustainability criteria for biofuels, not only shall we offer incentives to use the biofuels with the best performance in terms of emissions of greenhouse gases, we shall at the same time also prevent the serious environmental dangers connected with their production. Furthermore, the compromise agreement will allow emissions of pollutants to be reduced, mainly by adopting lower limits for sulphur and polycyclic aromatic hydrocarbons, facilitate the use of ethanol, improve information for consumers and establish a relative limit for the additive MMT (methylcyclopentadienyl manganese tricarbonyl). In short, the compromise agreement falls within our traditional policy of controlling emissions of pollutants into the atmosphere and is an important step forward in our climate policy. I therefore call on you to vote in favour of the agreement tomorrow.
Mr President, Commissioner, this was a good proposal in the form in which it came from the Commission, not only because of the sulphur reductions but also because of its new Article 7a, which demanded a gradual reduction in greenhouse gas emissions from suppliers, and because it resolved the old vapour pressure problem for petrol-bioethanol mixtures in countries such as mine that have hot summers.
This was filtered out in the vote in the Committee on the Environment, Public Health and Food Safety, to the concern of many of us.
Today we have an agreement on the table which softens the application of Article 7a and restores the vapour pressure waiver, while of course toughening the conditions for making use of the derogation. As with the rest of the climate change package, not everyone will find it wholly satisfactory, but it is something that everyone can accept.
I would like to thank Mrs Corbey for her excellent work and her receptiveness in solving problems, and I would also like to thank Mr Turmes and, of course, the French Presidency, which has shown itself to be highly effective in this area as well.
on behalf of the ALDE Group. - Mr President, many of us at last are beginning to realise that our planet is not indestructible and that it indeed has an expiry date which we humans, through our not so wise actions, are bringing drastically closer. There are of course still some doubting Thomases, not least in our own House, but the number is fast getting smaller, as they overcome the limitations of self-imposed extreme dogmatism, or free themselves from third-party, sometimes suspect, manipulations.
The EU should be, and is, at the forefront of the fight to save our environment, and the series of pieces of legislation aiming at combating climate change which are currently being debated in Parliament are very welcome proof of this. But to be truly beneficial such legislatures must be substantive and be implemented effectively and in good time. As always, some compromises have to be made and this has been the case also with the Corbey report on monitoring and reduction of greenhouse gas emissions from fuels.
It has to be said that the rapporteur has put up a very enviable and sustained fight to counteract the watering-down effects of the Council positions and to a large extent, I believe she has been successful. For this achievement, I congratulate her. It has to be said also that during the hard negotiations the rapporteur kept all shadows regularly and fully informed and thus the resulting cooperation was such that it gave Mrs Corbey a strong hand at the negotiating table.
The compromise package achieved deals, satisfactorily enough under the circumstances, on most controversial issues involved, such as biofuels, metallic additives and the sulphur content of some fuels, and my group fully supports it.
Mr President, first of all I would like to thank the rapporteur, Mrs Corbey, and the French presidency for their tremendous efforts in securing agreement on this ground-breaking dossier as part of the fight against climate change. I would also like to pay tribute to Joseph Daul, whom I am replacing, for his hard work in drafting the opinion of the Committee on Agriculture and Rural Development on this Corbey report on fuel quality.
Ultimately, the agreement reached on this report, and the closely linked Turmes report on renewable energy, are ones which we in the agricultural world can be very satisfied with. I believe that there is a future for the sustainable biofuel industry and that these two directives provide the necessary legal framework for the industry to develop to allow in the future a transition to more second-generation biofuels. I welcome the fact that we are now committed to a target of a 20% share of renewable energy in the EU overall energy mix. I very much welcome this report.
Mr President, first my congratulations to Mrs Dorette Corbey. It was crucial for me, as rapporteur for the Renewables Directive, that we work closely together to get the sustainability criteria well enshrined, and enshrined in the same manner, in the two directives. Thanks to Mrs Corbey's combativeness, we in the end ensured that in the Fuel Quality Directive there is full duplication now of all the details of the sustainability criteria and that is important for the readability and the visibility of EU legislation.
On this issue of sustainability criteria, I think we now have major improvements on what the Commission proposed. The carbon footprint is now very well defined, not only for direct but also for indirect land use. That is crucial for the future. I think we have also made sure that environment and energy experts - DG TRAN and DG ENVI at Commission level, but also at the national level experts from the environmental and energy sectors - will work together on these sustainability criteria, and that too is crucial.
Mr President, much attention is currently being focused on the technology side of mitigating the effects of climate change through the development of alternative fuels. I express my congratulations on this effort and would like to contribute to this debate.
I would like to call attention to algae oil, which can be converted to a fuel as a replacement for fossil fuel oil. It can be considered a win-win type of fuel because it absorbs CO2 throughout its production therefore making it a carbon positive source of energy. What is more, contrary to increasingly controversial biofuels, it does not displace food production. Indeed, it can be grown in natural ponds or artificial structures. It is also win-win because it is particularly suitable for production in coastal communities, where the trouble in the fishing industry is making it necessary for us to find new industries.
Given these facts, I urge the Commission to take algae oil very seriously. It also has the advantage of being a high-energy, low-weight fuel and one of the few that promises to be able to replace rocket fuel and air fuels.
Mr President, representatives of the Commission and Council, ladies and gentlemen, thank you for your kind words. I truly believe that the good working relationship we have enjoyed with each other is responsible for the outcome. Only if we join forces can we be strong, and it worked in this case. It is crucial for the fuel quality directive to be viewed in the context of the whole climate package.
First of all, the Turmes report is important in this context, of course, with the renewable energy directive. We share the same sustainability criteria which, to my mind, will make a vital contribution worldwide. It is extremely important, in my view, that tomorrow we should be laying this down together.
I share Mrs Sinnott's enthusiasm as regards algae oil. I am, in fact, just as thrilled about it as she is. The beauty of this fuel quality directive is that it is precisely the new technologies that are given an enormous boost, which can be a real incentive for the development of algae technology. In principle, during the production of algae oil, there is far less CO2 involved, and that is why it is so attractive for oil companies and others to invest in precisely these technologies.
In the context of the climate package, it is also extremely important for a link to be made with the next report, the Sacconi report on new passenger cars. We have specifically fought for electricity to be included in this directive. Electric cars are the future. Electricity in road transport is many times more efficient than the use of petrol or diesel. We should therefore really move towards this.
I notice that Mr Sacconi's report contains a number of incentives in that direction, and this is how we can solve the chicken and egg dilemma. The right incentives must be given to both the car sector and the fuel sector in order to truly achieve cleaner road transport and cleaner fuels. I hope that, with these components of the transport climate package, we can, in any event, make a positive contribution towards reducing greenhouse gas emissions. I should once again like to thank everyone for their cooperation.
The debate is closed.
The vote will take place on Wednesday 17 December 2008.